              Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                          §   Chapter 11
                                                                    §
    SABLE PERMIAN RESOURCES, LLC, et al.,                           §   Case No. 20-33193 (MI)
                                                                    §
                     Debtors.1                                      §   (Jointly Administered)
                                                                    §   (Emergency Hearing Requested)

                           NOTICE OF ELECTRONIC HEARING ON
                  JUNE 26, 2020, AT 11:00 A.M (PREVAILING CENTRAL TIME)

             On June 25, 2020, the above-captioned debtors (collectively, the “Debtors”) commenced

these chapter 11 cases.

             A hearing will be held on June 26, 2020, at 11:00 A.M. (prevailing Central Time) before

the Honorable Marvin Isgur of the United States Bankruptcy Court, Houston, Texas and will be

conducted electronically via both audio and video communication (as described below), to

consider the following matters:

      •      Notice of Complex Case Designation. Notice of Designation as Complex Chapter 11
             Bankruptcy Case [Docket No. 3]

      •      Joint Administration Motion. Debtors’ Emergency Motion for Entry of an Order
             Directing Joint Administration of Related Chapter 11 Cases [Docket No. 2]

      •      DIP Motion. Debtors’ Emergency Motion for Entry of Interim and Final Orders
             (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Adequate
             Protection to the Prepetition Secured Parties, (III) Authorizing the Use of Cash Collateral,
             (IV) Granting Liens and Superpriority Claims, (V) Modifying the Automatic Stay, and (VI)
             Scheduling a Final Hearing [Docket No. 20]

      •      Cash Management Motion. Debtors’ Emergency Motion for Entry of Interim and Final
             Orders Authorizing the Debtors to (I) Continue to Operate their Cash Management System,

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Sable Permian Resources, LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources Operating, LLC
    (3212); SPR Holdings, LLC (3611); SPRH Finance Corporation (1390); Sable Permian Resources Corporation
    (9049); Sable Permian Resources Finance, LLC (6841); SPR Finance Corporation (0359); and Sable Land Company,
    LLC (7101). The location of the Debtors’ main corporate headquarters and the Debtors’ service address is: 700
    Milam Street, Suite 3100, Houston, TX 77002.
     Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 2 of 7




    (II) Honor Certain Prepetition Obligations Related Thereto, (III) Maintain Existing
    Business Forms, and (IV) Perform Intercompany Transactions [Docket No. 22]

•   Utilities Motion. Debtors’ Emergency Motion for Entry of an Order (I) Approving the
    Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,
    (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services,
    (III) Approving the Debtors’ Proposed Procedures for Resolving Additional Assurance
    Requests [Docket No. 10]

•   Employee Wages Motion. Debtors’ Emergency Motion for Entry of an Order Authorizing
    the Debtors to (I) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable
    Expenses and (II) Continue Employee Benefit Programs [Docket No. 12]

•   Royalty Motion. Debtors’ Emergency Motion for Entry of an Order Authorizing the
    Payment of Mineral Payments and Working Interest Disbursements [Docket No. 13]

•   Joint Interest Billings Motion. Debtors’ Emergency Motion for Entry of Interim and Final
    Orders (I) Authorizing Payment of Working Interest Costs, Joint Interest Billings,
    Marketing Expenses, and 503(b)(9) Claims and (II) Confirming Administrative Expense
    Priority Status of Outstanding Orders [Docket No. 14]

•   Insurance Motion. Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
    (A) Continue Their Insurance Coverage, (B) Pay All Insurance Obligations, (C) Maintain
    Their Surety Bonds, and (D) Pay All Bonding Obligations, and (II) Authorizing Financial
    Institutions to Honor and Process Related Checks and Transfers [Docket No. 19]

•   Taxes Motion. Debtors’ Emergency Motion for Entry of an Order Authorizing the
    Payment of Certain Prepetition Taxes [Docket No. 15]

•   Consolidated Creditor List Motion. Debtors’ Emergency Motion for Entry of Order (I)
    Authorizing the Debtors to File a Consolidated List of Creditors and a Consolidated List
    of the Debtors’ Thirty (30) Largest Unsecured Creditors, (II) Authorizing the Debtors to
    Redact Certain Personal Identification Information, and (III) Approving the Form and
    Manner of Notifying Creditors of the Commencement of These Chapter 11 Cases and
    Other Information [Docket No. 16]

•   Schedules Extension Motion. Debtors’ Emergency Motion for Entry of an Order
    Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income
    and Expenditures, Schedules of Executory Contracts and Unexpired Leases, and
    Statements of Financial Affairs [Docket No. 17]

•   Prime Clerk Retention Application. Debtors’ Emergency Application for Entry of an
    Order Authorizing the Debtors to Employ and Retain Prime Clerk LLC as Claims, Noticing
    and Solicitation Agent [Docket No. 18]




                                           2
        Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 3 of 7




Electronic Appearances

       On March 24, 2020, through the entry of General Order 2020-10, the Court invoked the

Protocol for Emergency Public Health or Safety Conditions (the “Protocol”), which is set forth in

the    Court’s     General       Order    2020-04.     The      Protocol    is    available     at:

https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-

04%20Adoption%20of%20Contingency%20Plan_0.pdf.

       Pursuant to the Protocol, all persons will appear telephonically and also may appear via

video at this hearing using the Court’s electronic conference systems.

       The Court will simultaneously use two technology methods to conduct electronic hearings.

One method will provide audio communication. The other will provide video access to exhibits

and materials presented to the Court. If a party wants to both view the documents presented to the

Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into

the Court’s video via join.me.

       Hearing appearances should be made electronically and in advance of the hearing. You

may make your electronic appearance by:

       1) Going to the Southern District of Texas website;

       2) Selecting “Bankruptcy Court” from the top menu;

       3) Selecting “Judges’ Procedures and Schedules”;

       4) Selecting “View Home Page” for Judge Marvin Isgur;

       5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”

       6) Select Sable Permian Resources, LLC, et al. from the list of electronic appearance links,

and

       7) After selecting Sable Permian Resources, LLC, et al. from the list, complete the required

fields and hit the “Submit” button at the bottom of the page.


                                                3
           Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 4 of 7




          Submitting your appearance electronically in advance of the hearing will negate the need

to make an appearance on the record at the hearing.

Audio Communication

          Audio communication will conducted by use of the Court’s regular dial-in number:

832-917-1510. At the start of the call, the caller will be asked to enter a six-digit conference code.

The six-digit conference code for this hearing is Judge Isgur’s conference room number: 954554.

Each caller shall be responsible for its own long-distance charges.

          Parties are encouraged to review the Judge Isgur’s procedures for telephonic appearances

located                                                                                             at

https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20February%2012%2C%202

020.pdf.

          Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must

connect to each hearing by audio communication. Any person who wishes to attend the hearing

may also dial in to the audio conference dial-in number.

          Each person who speaks at the electronic hearing should be prepared to restate that person’s

name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication

          The Debtors will offer evidence and demonstrative exhibits from a remote location. Parties

may participate in electronic hearings by use of an internet connection. The internet site is




                                                   4
           Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 5 of 7




www.join.me. A join.me application is available for download to computers. Persons connecting

by mobile device will need to download the free join.me application.

       Once connected to join.me, a participant must select “Join a Meeting.” The code for joining

this hearing before Judge Isgur is “JudgeIsgur”. In the next screen, participants should enter their

name in the lower left-hand corner. Then, click “Notify” to join the conference.

       In addition to seeking the admission of certain exhibits, the Debtors will provide the Court

with an overview of the case through a PowerPoint presentation. Any exhibit offered by the

Debtors will be filed on the Court’s docket. Any party may also obtain an electronic copy of the

exhibits by request to counsel to the Debtors.

       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on

CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance

with BLR 9013-2.

       Witnesses presented by the Debtor will appear via audio and video connection. Any person

wishing to examine the witness will be permitted to do so during the hearing.

       All documents filed in these chapter 11 cases are available free of charge by visiting

https://cases.primeclerk.com/SPR,     by    calling   (844)    627-8453,     or    by    email    at

SableInfo@primeclerk.com. Copies of any pleadings may be obtained by visiting the Court’s

website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth

therein.

                          [Remainder of Page Intentionally Left Blank]




                                                 5
           Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 6 of 7




Dated: June 25, 2020                              Respectfully submitted,
       Houston, Texas
                                                  /s/ Timothy A. (“Tad”) Davidson II
 George A. Davis (pro hac vice pending)           Timothy A. (“Tad”) Davidson II
 LATHAM & WATKINS LLP                             (TX Bar No. 24012503)
 885 Third Avenue                                 Joseph P. Rovira
 New York, NY 10022                               (TX Bar No. 24066008)
 Telephone: (212) 906-1200                        Ashley L. Harper
 Facsimile: (212) 751-4864                        (TX Bar No. 24065272)
 Email: george.davis@lw.com                       HUNTON ANDREWS KURTH LLP
 – and –                                          600 Travis Street, Suite 4200
                                                  Houston, Texas 77002
 Caroline A. Reckler (pro hac vice pending)       Tel:    (713) 220-4200
 Jeramy D. Webb (pro hac vice pending)            Fax:    (713) 220-4285
 Brett V. Newman (pro hac vice pending)           Email: taddavidson@huntonak.com
 Jonathan C. Gordon (pro hac vice pending)                 josephrovira@huntonak.com
 LATHAM & WATKINS LLP                                      ashleyharper@huntonak.com
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611                                Proposed Co-Counsel for the Debtors
 Telephone: (312) 876-7700                        and Debtors in Possession
 Facsimile: (312) 993-9667
 Email: caroline.reckler@lw.com
          jeramy.webb@lw.com
          brett.newman@lw.com
          jonathan.gordon@lw.com
 – and –
 Jeffrey E. Bjork (pro hac vice pending)
 LATHAM & WATKINS LLP
 355 South Grand Avenue, Suite 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234
 Facsimile: (213) 891-8763
 Email: jeff.bjork@lw.com

Proposed Co-Counsel for the Debtors
and Debtors in Possession




                                              6
        Case 20-33193 Document 26 Filed in TXSB on 06/26/20 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I certify that on June 25, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices.


                                          /s/ Timothy A. (“Tad”) Davidson II
                                          Timothy A. (“Tad”) Davidson II




                                             7
